DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.  
Status of the Claims
Applicant amended claims 1 and 2.  Claims 3, 10, and 11 were cancelled previously by Applicant.  Claims 1, 2, 4-9, and 12-18 are pending.  
Rejoinder
As explained later in this Notice of Allowance, independent claims 1 and 2 are directed to allowable processes.  Those claims are generic in regard to both glucagon receptor antagonists and cholesterol absorption inhibitors.  Claims 15 and 16, which depend directly or indirectly on claim 1 and were previously withdrawn from consideration as a result of Applicant’s species elections, recite all the limitations of allowable claim 1.  Pursuant to the procedures set forth in MPEP § 821.04, both election-of-species requirements set forth in the Office action mailed on 29 November 2018, are withdrawn, and claims 15 and 16 hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  Similarly, all the non-elected species recited in claim 9 are 
Once an election-of-species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Referring to page 10 of Applicant’s Reply (23 February 2021), Applicant argues there would have been no “reasonable expectation of success in developing the claimed treatment regimen” because “the present invention derives from several unexpected findings including the statin treatment did not prevent glucagon receptor-induced elevation of LDL-C indicating that treatment with statins may not correct any associated lipid increase in most type 2 diabetic patients (e.g., Example 10 and Figure 17).”  
The foregoing argument is not persuasive because there is no indication that the unexpected statin treatment data set forth in the specification of the present application was publically available at the time of Applicant’s invention.  Accordingly, that data cannot be properly relied on to establish that the Patent Office failed to establish prima facie obviousness.  MPEP § 2143.02(III) (“[w]hether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made”); see also MPEP § 2128(I) (“A reference is proven to be a ‘printed publication’ ‘upon a satisfactory showing that such document has been disseminated or otherwise made available to the extent that persons interested and ordinarily skilled in the subject matter or art, exercising reasonable diligence, can locate it.’”).  If the unexpected statin treatment data was publically available at that time, Applicant and Applicant’s representatives are encouraged to comply fully with 37 CFR 1.56 (duty to disclose information material to patentability) and 37 CFR 1.97 (filing of information disclosure statement).
It follows that the burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected.  MPEP § 716.02(b)(I).  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.”  MPEP § 716.02(c)(I).  With these principles in mind, the examiner finds that Examples 1, 2, and 8-10, along with Figures 1, 2, 5, 6, 14A-D, 15A-B, 16A-B, and 17, succeed in rebutting the prima facie case of obviousness advanced in the previous Office action (24 September 2020).  That evidence is sufficient to establish that statins are ineffective in mitigating elevations in LDL cholesterol (baseline less than 100 mg/dL) induced by glucagon receptor antagonist (GRA) therapy, whereas cholesterol absorption inhibitors — in contrast — are effective in mitigating such elevations.  The examiner finds this is surprising, especially in view of Winkler (2002), which was applied in the previous Office action.  Reason being, Winkler teaches that “ezetimibe, simvastatin, and combination therapy appeared to reduce the cholesterol content of sdLDL” (page 190 at Section 2.2).  Furthermore, Winkler (2002) is treatment agnostic regarding how patients enrolled in the study were controlling their type 2 diabetes (page 190 at Section 1.1).  Thus, Winkler does not contemplate differentiating treatment for sdLDL in diabetic patients on the basis of whether or not Haffner (2004), which also was applied in the previous Office action, merely teaches reducing (but not discontinuing) statin therapy while simultaneously adding a cholesterol absorption inhibitor, for diabetic patients who exhibit statin intolerance (page S70).  
Accordingly, the examiner withdraws all rejections under 35 U.S.C. 103 set forth in the previous Office action.
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  
Therefore, claims 1, 2, 4-9, and 12-18 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/P.A./
24 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611